Case 1:19-cv-01537-PAB-SKC Document 84 Filed 10/08/20 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            U.S. Magistrate Judge S. Kato Crews

  Civil Action No. 1:19-cv-01537-PAB-SKC

  TINA MASON,

          Plaintiff,

  v.


  AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.,

          Defendant.


       ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION TO
                 STRIKE DEFENDANT’S EXPERT WITNESSES [#60]


          The Parties are dramatic in describing the matter before the Court in their briefs.

  Stepping back from the drama, on July 10, 2019, this Court limited the parties to five

  expert witnesses each. [#23]. The transcript of the July 20, 2019 Scheduling Conference

  reflects this limitation pertained to “specially retained” expert witnesses. [#80-1 at p.14.]

  Plaintiff timely designated five retained expert witnesses on March 20, 2020, in addition

  to 16 treating physicians or others as non-retained expert witnesses. Defendant did not

  designate affirmative expert witnesses. It instead designated seven rebuttal expert

  witnesses by the Court’s June 1, 2020 extended deadline. Defendant did not seek leave

  of Court to exceed the five-retained-expert limitation.

          Plaintiff’s Motion to Strike [#60] is now before the Court. She seeks an order

  striking all Defendant’s rebuttal expert witnesses because she argues they are affirmative

                                               1
Case 1:19-cv-01537-PAB-SKC Document 84 Filed 10/08/20 USDC Colorado Page 2 of 9




  experts masquerading as rebuttals. She further argues to the extent the Court allows

  these experts, at least two must be stricken for exceeding the five-expert limitation.

  Defendant argues its experts are proper rebuttal experts. It further appears to argue that

  its designation of seven experts instead of five was somehow justified by the significant

  number of non-retained experts Plaintiff designated. At the same time, Defendant

  concedes “in hindsight, the issue should have been raised with the Court at the time

  Plaintiff made her expert disclosures . . ..” [#73.]

         The presiding judge referred the Motion to Strike to the magistrate judge. The

  Court has reviewed the Motion to Strike, the related briefing and plentiful exhibit

  attachments, applicable case law, and the docket. No hearing is necessary.

                                             A. ANALYSIS

         This case involves Plaintiff’s claims for breach of contract, common law bad faith,

  and statutory delay and denial pursuant to Colo. Rev. Stat. §§ 10-3-1115 and -1116

  arising from an automobile accident and subsequent insurance claim. Plaintiff claims she

  was involved in an automobile accident with an underinsured motorist and she suffered

  a host of injuries.

  1.     Five v. Seven Retained Experts

         Federal Rule of Civil Procedure 16(f) states “the court may issue any just orders,

  including those authorized by Rule 37 (b)(2)(A)(ii)-(vii), if a party or its attorney . . . fails to

  obey a scheduling or other pretrial order.” The Tenth Circuit has explained, “there

  can be no doubt that [Rule 16(f)] indicates the intent to give courts very broad discretion

  to use sanctions where necessary to insure not only that lawyers and parties refrain from


                                                   2
Case 1:19-cv-01537-PAB-SKC Document 84 Filed 10/08/20 USDC Colorado Page 3 of 9




  contumacious behavior, already punishable under the various other rules and statutes,

  but that they fulfill their high duty to insure the expeditious and sound management of the

  preparation of cases for trial.” Mulvaney v. Rivair Flying Serv., Inc., 744 F.2d 1438, 1440

  (10th Cir. 1984) (en banc). “The primary purpose of sanctions in this context is to insure

  reasonable management requirements for case preparation. The secondary purpose is

  to compensate opposing parties for inconvenience and expense incurred because of any

  noncompliance with the reasonable management orders of the court.” Id. at 1441.

         Rule 16(b) provides a scheduling order “may be modified only for good cause and

  with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). Rather than focusing on bad faith of

  the movant or prejudice to the opposing party, the “good cause” inquiry focuses on the

  diligence of the party seeking amendment. Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank

  Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014) (citing Pumpco, Inc. v. Schenker Int’l, Inc.,

  204 F.R.D. 667, 668 (D. Colo. 2001)); Colo. Visionary Acad. v. Medtronic, Inc., 194 F.R.D.

  684, 687 (D. Colo. 2000). The court may sanction a party, including but not limited to

  striking the subject disclosure, when a party fails to abide by the court’s scheduling order.

  Fed. R. Civ. P. 16(f) and 37(b)(2)(A)(ii)-(vii).

         Similarly, Rule 37(c) provides that if “a party fails to provide information or identify

  a witness as required by Rule 26(a) or (e), the party is not allowed to use that information

  or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure

  was substantially justified or is harmless.” Fed. R. Civ. P. 37(c). The determination of

  whether a Rule 26(a) violation is justified or harmless is entrusted to the broad discretion

  of the district court. Woodworker’s Supply, Inc. v. Principal Mut. Life Ins. Co., 170 F.3d


                                                 3
Case 1:19-cv-01537-PAB-SKC Document 84 Filed 10/08/20 USDC Colorado Page 4 of 9




  985, 993 (10th Cir. 1999). “A district court need not make explicit findings concerning

  the existence of a substantial justification or the harmlessness of a failure to disclose.”

  Id. (citing United States v. $9,041,598.68, 163 F.3d 238, 252 (5th Cir. 1998)).

         Defendant designated seven retained expert witnesses in derogation of the limit of

  five provided in the Scheduling Order. Defendant has shown no cause whatsoever

  because it never sought leave of Court to exceed the limits set forth in the Scheduling

  Order. Instead, it skirted its obligation by simply serving expert witness designations

  exceeding the limit set by the Court. The tactic is more dubious considering Defendant

  has previously sought leave of Court to modify the Scheduling Order in other regards,

  thus evidencing it understands how to comply with court orders and how to seek relief of

  court when needed.

         Defendant never sought leave of court to designate more than five retained expert

  witnesses. Therefore, the Court need not reach the analysis under Woodworker’s Supply.

  Defendant concedes “[i]n hindsight, the issue should have been raised with the Court at

  the time Plaintiff made her expert disclosures . . ..” The Court agrees. Defendant did not

  raise the issue at all until its Response to the Motion to Strike. This too is improper under

  the local rules of practice. D.C.COLO.LCrR 12.2 (“A motion shall not be included in a

  response or reply to the original motion. A motion shall be filed as a separate document.”).

         For these reasons, the Motion to Strike is GRANTED to the extent it seeks to limit

  Defendant to five retained expert witnesses.

  2.     Defendant’s Rebuttal v. Affirmative Expert Witness Designations




                                               4
Case 1:19-cv-01537-PAB-SKC Document 84 Filed 10/08/20 USDC Colorado Page 5 of 9




             Trial courts maintain discretion to rule on the admissibility of rebuttal testimony.

  Koch v. Koch Indus., Inc., 203 F.3d 1202, 1224 (10th Cir. 2000); Grant v. Brandt, 796

  F.2d 351, 356 (10th Cir. 1986). Affirmative experts are those who are typically designated

  by the party who bears the burden of proof on an issue. Anderson v. Seven Falls Co., No.

  12–cv–01490–RM–CBS, 2013 WL 3771300, at *6 (D. Colo. July 18, 2013) (citing

  Advisory Comm. Notes to 1993 Amendments to Fed. R. Civ. P. 26). Rebuttal experts, on

  the other hand, are those “intended solely to contradict or rebut evidence on the same

  subject matter identified” by affirmative experts. Fed. R. Civ. P. 26(a)(2)(D)(ii); E.E.O.C.

  v. JBS USA, LLC, No. 10–cv–02103–PAB–KLM, 2013 WL 3302429, at * 6 (D. Colo. July

  1, 2013). Rebuttal experts cannot “put forth their own theories; they must restrict their

  testimony to attacking the theories offered by the adversary’s experts.” Spring Creek Expl.

  & Prod. Co., LLC, v. Hess Bakken Inv. II, LLC, No. 14-cv-00134-PAB-KMT, 2016 WL

  1597529, at *3 (D. Colo. April 21, 2016) (internal quotation marks omitted). Individuals

  designated only as rebuttal experts may present limited testimony, may not testify as part

  of a party’s case-in-chief, and cannot testify “unless and until” the testimony they were

  designated to rebut is given at trial. Lindner v. Meadow Gold Dairies, Inc., 249 F.R.D.

  625, 636 (D. Haw. 2008); see also Johnson v. Grays Harbor Cmty. Hosp., No. C06–

  5502BHS, 2007 WL 4510313, at *2 (W.D. Wash. Dec. 18, 2007) (finding experts

  designated as rebuttal witnesses would “be permitted only to offer rebuttal testimony at

  trial”).

             Plaintiff focuses her challenge on five expert witnesses Defendant designated as

  rebuttal experts. She did not directly challenge the other two because she did not yet


                                                  5
Case 1:19-cv-01537-PAB-SKC Document 84 Filed 10/08/20 USDC Colorado Page 6 of 9




  have their final reports. This order focuses on those five whose reports Plaintiff attached

  to the Motion to Strike, including: Lesnak; Reiner; Montoya; Palmeri; and Saltzman.

         A.       Initial Observations

         Plaintiff concedes these “highly contested” reports indeed contain rebuttal

  opinions. [#60 at p.3 ¶7.] She herself describes the reports as “a hybrid of mostly

  affirmative opinions with some rebuttal opinions.” 1 [Id.] Further, according to Defendant,

  it “recognizes that, if Plaintiff chooses not to call a particular witness at trial, Defendant

  cannot call its rebuttal expert in that same area.” [#73 at p.4.] Given these positions, it

  begs the question as to why the parties were unable to stipulate to those opinions which

  Plaintiff acknowledges are rebuttal opinions in order to narrow this dispute (and the

  Court’s review of multiple the reports) with a mind toward Fed. R. Civ. P. 1. In any event,

  the Court agrees with Plaintiff that these reports are hybrids. The Court addresses each

  report below.

         B.       Lesnak

         As the Court understands it, Defendant designated Lesnak in rebuttal to the

  numerous treating physicians Plaintiff designated. Lesnak previously reviewed the

  medical records of Plaintiff’s treating physicians and his report contains certain opinions

  which rebut the opinions of at least some (maybe all) treating physicians. See Hufford v.

  Harris Corp., 322 F. Supp. 2d 1345, 1359 (M.D. Fla. 2004) (acknowledging in ERISA



  1 Since Plaintiff concedes these reports contain some rebuttal, then from a practical
  standpoint there is no “sandbagging” opportunity as Plaintiff contends because
  Defendant’s experts cannot testify unless and until the testimony they were designated
  to rebut is given at trial. And their testimony will be limited to rebuttal testimony.
                                                6
Case 1:19-cv-01537-PAB-SKC Document 84 Filed 10/08/20 USDC Colorado Page 7 of 9




  context written reports of consultants who have done paper reviews of a party's medical

  records may rebut the opinions of the treating physicians); cf. Quintana v. Berryhill, 1:18-

  CV-00561 (KHP), 2019 WL 1254663, at *12 (S.D.N.Y. Mar. 19, 2019) (noting in social

  security disability context "the opinions of consultative examiners who failed to review

  critical medical documents, alone, could not be used to rebut a treating physician's

  opinion").

         Thus, Lesnak’s opinions reflected in his report are proper rebuttal where he does

  not put forth his own theories, but rather, attacks the theories offered by the treating

  physicians. Spring Creek Expl. & Prod. Co., LLC, 2016 WL 1597529, at *3. Without having

  the full reports of Plaintiff’s treating physicians, it is difficult for the Court to identify

  Lesnak’s specific rebuttal attacks. It appears to the Court, however, at a minimum his

  opinions reflected in paragraphs three (including its subparts) through seven on pages 11

  – 13 of Lesnak’s report sound in rebuttal to opinions of treating physicians reflected in

  their medical records.

         The Motion to Strike is GRANTED to the extent it seeks to strike Lesnak’s

  affirmative opinions. It is DENIED to the extent of Lesnak’s rebuttal opinions.

         C.     Reiner, Montoya, Palmeri, Saltzman

         The same analysis pertains to these experts. Portions of their respective reports

  offer affirmative opinions that are not allowed, while other portions rebut an expert

  designated by Plaintiff.

         For example, and at a minimum, the following opinions are rebuttal:

         Reiner’s Report: His opinions reflected in the last paragraph starting on
         page five of his report carrying over to page six; and his opinions in the last

                                                7
Case 1:19-cv-01537-PAB-SKC Document 84 Filed 10/08/20 USDC Colorado Page 8 of 9




         paragraph on page six starting 13 lines down with “I also believe. . .” and
         ending with “. . . unlikely to be related to the accident.”

         Montoya’s Report: Her opinions (scattered about her report) which express
         disagreement with Mr. Hartwick’s opinions and findings, including her
         opinions which express her differing view of the opinions of Dr. Perrillo that
         Mr. Hartwick relied on.

         Palmeri’s Report: His opinions on page 14.

         Saltzman’s Report: His opinions (scattered about the report) which express
         disagreement with the Opp’s report, excluding Saltzman’s own calculations
         of lost earnings or other values.

         Of course, the basis and reasons for the rebuttal opinions is also proper as may

  be reflected in their respective reports. But what is not proper are any affirmative opinions

  or other opinions which do not serve to attack the theories or opinions of one of Plaintiff’s

  affirmative experts. 2 See Lindner, 249 F.R.D. at 636; Johnson, 2007 WL 4510313, at *2.

                                       *      *       *

         This is not a scenario of a party designating “rebuttal” experts who only offer

  affirmative opinions. Cf. Stephenson v. Wyeth, LLC, No. 04-2312-CM, 2011 WL 4900039,

  at *2 (D. Kan. Oct. 14, 2011) (“The Court believes that Dr. Gann is not truly functioning

  as a rebuttal expert.”). Based on the above, it is ORDERED the Motion to Strike is

  GRANTED IN PART and DENIED IN PART. 3 It is FURTHER ORDERED as follows:




  2 Plaintiffs additional theory of “concealment” and “coordination” among Defendant’s
  experts, to the extent valid, may go to the weight of the opinions or the credibility of the
  experts but otherwise does not directly bear on the analysis of whether the reports contain
  true rebuttal opinions.
  3 Nothing in this Order should be construed as ruling on the admissibility of any opinions.

  This Order solely addresses whether Defendant has properly designated rebuttal experts
  under Rule 26(a)(2) for discovery purposes.
                                                  8
Case 1:19-cv-01537-PAB-SKC Document 84 Filed 10/08/20 USDC Colorado Page 9 of 9




            1. Defendant is limited to five retained expert witnesses without leave of

               Court; 4

            2. Dr. Meyers’ designation is STRICKEN because it exceeds the five-expert

               limitation and Defendant previously proposed withdrawing this expert;

            3. affirmative opinions expressed in the above-discussed expert reports are

               STRICKEN;

            4. rebuttal opinions expressed in the above-discussed expert reports were

               properly disclosed by Defendant and will not be stricken; and

            5. the parties shall confer and file an amended proposed final pretrial order

               within 14 days of this Order.



        DATED: October 8, 2020

                                                   BY THE COURT:


                                                   ___________________________
                                                   S. Kato Crews
                                                   U.S. Magistrate Judge




  4The Court gives leave for Defendant to determine the five rebuttal witnesses it will
  have testify at trial.
                                               9
